Citation Nr: 0706429	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for gastritis.

2.  Entitlement to an increased rating for right knee 
disability.

3.  Entitlement to service connection for a cervical 
condition, to include as secondary to the right knee 
disability.

4.  Entitlement to service connection for arthritis of the 
hips, to include as secondary to the right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

In a statement received in December 2004, the veteran 
indicated that her left knee and left ankle have suffered 
severe damage as a result of her right knee.  As these claims 
have not yet been adjudicated, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's chronic 
gastritis is productive of small nodular lesions.

2.  The veteran currently receives the highest schedular 
rating for instability of the right knee.

3.  The most recent VA examination of the veteran's right 
knee showed active flexion to 45 degrees and extension to -5 
degrees, with pain throughout range of motion testing.

4.  There is no evidence of ankylosis in the veteran's right 
knee.

5.  The medical evidence fails to relate a cervical spine 
disability to either the veteran's right knee or to her time 
in service.

6.  The medical evidence fails to relate a bilateral hip 
disability to either the veteran's right knee or to her time 
in service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for chronic gastritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7307 (2006).

2.  Criteria for a rating in excess of 30 percent for right 
knee instability and 20 percent for limitation of motion of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).

3.  Criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Criteria for service connection for a cervical spine 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Gastritis

The veteran currently receives a noncompensable rating for 
gastritis under 38 C.F.R. § 4.114, DC 7307.  Under this 
rating code, a 10 percent rating is assigned for chronic 
gastritis with small nodular lesions, and symptoms; while a 
30 percent rating is assigned for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.

While the veteran has complained about epigastric and 
abdominal pain throughout the pendency of her appeal (such as 
at her hearing before the RO) and has been diagnosed with 
chronic gastritis, the medical evidence fails to show that 
the veteran's gastritis meets the criteria for a compensable 
rating, as there is no evidence of small nodular lesions.   

At a VA examination in March 2002, the veteran denied 
vomiting, hematemesis or melena.  She also denied any 
circulatory disturbances after meals, and she was not 
hypoglycemic.  The veteran denied diarrhea, but complained 
about chronic constipation.  The veteran was diagnosed with 
gastritis, but an upper gastrointestinal series (UGIS) was 
normal.

VA outpatient treatment records reflect that lesions were not 
found in September 2001, May 2002, August 2002, or November 
2002.  Similarly, there is no sign of small nodular lesions 
at either VA examination (March 2002 or March 2004). 

While a private UGIS in March 2004 led to a diagnosis of 
intra-thoracic gastroesophageal junction with associated 
gastroesophageal reflux, the UGIS showed no extrinsic 
anomalies.

As such, the veteran fails to meet the criteria for a 
compensable rating for gastritis, and her claim is therefore 
denied.

Right Knee

The veteran's right knee is currently rated at 30 percent for 
severe impairment of the knee with either recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
DC 5257.  She also receives a separate 20 percent rating for 
limitation of flexion of the right knee.  The 30 percent 
rating for instability that is currently assigned is the 
highest rating available under this rating code.  A rating in 
excess of 30 percent requires the presence of ankylosis which 
is defined as "immobility and consolidation of a joint due 
to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  At the veteran's VA 
examination in March 2002, the examiner indicated that while 
the veteran had diminished range of motion in her right knee, 
the knee was still functional, and the knee was therefore not 
ankylosed.

While a higher rating is not available based on ankylosis of 
the right knee, the law also provides that when a veteran has 
a knee disability rating based on DC 5257, a separate rating 
for traumatic arthritis under 38 C.F.R. § 4.71a, DC 5003, if 
there is limitation of motion may be assigned.  As indicated 
above, the RO granted an additional 20 percent rating for 
limitation of flexion.  10 percent was assigned based on the 
results of goniometer measurements, and an additional 10 
percent was assigned for pain, pursuant to the provisions set 
forth in DeLuca v. Brown.  See 8 Vet. App. 202 (1995).

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating is assigned when flexion is limited to 45 degrees, and 
a 20 percent rating is assigned when flexion is limited to 30 
degrees.  

During the course of her appeal, the veteran has shown 
flexion to 100 degrees at a VA examination in March 2002, 
full range of motion at a VA outpatient examination in May 
2002, and 45 degrees of flexion at a VA examination in March 
2004.  As such, the veteran meets the criteria for a 10 
percent rating, as the most recent examination shows 
limitation of flexion to 45 degrees.  A 20 percent rating is 
not warranted as the flexion of the veteran's right knee was 
not limited to 30 degrees or less.

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees, a 10 percent 
rating is assigned when extension of the leg is limited to 10 
degrees, and a 20 percent rating is assigned when extension 
is limited to 15 degrees.

During the course of her appeal, the veteran has shown 
extension to -10 degrees at a VA examination in March 2002, 
full range of motion at a VA outpatient examination in May 
2002, and extension to -5 degrees at a VA examination in 
March 2004.  While the veteran initially, demonstrated a 
compensable level of limitation of extension, subsequent 
evaluations have shown that the extension of the veteran's 
right knee is not as severe as initially noted, as the most 
recent examination showed only a 5 degree loss of extension.  
Therefore, a noncompensable rating is warranted for 
limitation of extension of the right knee.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
veteran's most recent VA examination in March 2004, the 
examiner noted that the veteran had pain throughout the range 
of motion of her knee, and he indicated that the veteran was 
additionally limited upon repetitive motion due to pain, 
fatigue, weakness, and lack of endurance.  As such, the Board 
agrees with the RO that an additional 10 percent rating is 
warranted due to functional loss from pain.

Accordingly, ratings in excess of the 30 and 20 percent 
currently assigned for instability and limitation of motion 
of the right knee are not warranted.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Cervical spine

The veteran contends that her cervical spine condition is the 
result of her service-connected right knee disability.

Service medical records fail to show any treatment for a 
cervical spine condition while in service, and her spine was 
found to be normal at an examination conducted prior to a 
physical evaluation board review.

At a VA examination in March 2002, the veteran indicated that 
she had severe cervical pain with radiation to the posterior 
shoulders, associated with frequent numbness and tingling of 
both arms.  The veteran was diagnosed with arthritis of the 
cervical spine.  Nevertheless, the examiner opined that this 
condition was not related to the veteran's right knee 
condition, explaining that it was simply part of the natural 
aging process.  The examiner also suggested that it might be 
a congenital anomaly.

At a VA examination in March 2004, the examiner indicated 
that he was of the same opinion as the examiner in 2002, 
opining that it was less likely than not that the veteran's 
cervical spine condition was the result of her service 
connected right knee disability.

VA and private treatment records fail to link the veteran's 
cervical spine disability to either her right knee disability 
or to her time in service.

While the veteran believes that her cervical spine disability 
was caused by her right knee disability, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between her cervical spine disability and her 
right knee disability.  

The medical evidence demonstrates that the veteran has a 
cervical spine disability, but it fails to relate the 
cervical spine disability to either the veteran's right knee 
disability or to her time in service.  As such, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied.

Hips

The veteran testified that because her right knee is so 
painful, when she stands she puts all of her weight on her 
left side to avoid putting weight on her right knee.  She 
contends that this has led to arthritis in her hips.

Service medical records fail to show any treatment for a hip 
condition while in service.  

At a VA examination in March 2002, the veteran denied any 
left hip pain.  Range of motion testing of the left hip 
revealed 110 degrees of flexion, 15 degrees of extension, 25 
degrees of abduction, 35 degrees of internal rotation and 20 
degrees of external rotation.  Range of motion testing of the 
right hip revealed 80 degrees of flexion, 15 degrees of 
extension, 25 degrees of abduction, 35 degrees of internal 
rotation, and 20 degrees of external rotation.  The examiner 
indicated that there was moderate to severe painful motion on 
all movements of the hips and concluded the veteran had a 
congenital anomaly.

At a VA examination in March 2004, the examiner indicated 
that he was of the same opinion as the examiner at the 2002 
VA examination, adding that it was less likely than not that 
the veteran's hip condition was the result of her service 
connected right knee disability.

VA and private treatment records fail to link the veteran's 
hip condition to either her right knee disability or to her 
time in service.

While the veteran believes that her bilateral hip condition 
was caused by her right knee disability, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between her hip disability and her knee 
disability.  

The medical evidence demonstrates that the veteran has a 
bilateral hip disability, but it fails to relate the 
bilateral hip disability to either the veteran's right knee 
disability or to her time in service.  As such, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in September 2001 and December 2002.  By these, and by 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for gastritis is denied.

A rating in excess of 30 percent for instability of the right 
knee is denied.

A rating in excess of 20 percent for limitation of motion of 
the right knee is denied.

Service connection for bilateral hip disability, to include 
as secondary to the right knee disability, is denied.

Service connection for a cervical condition, to include as 
secondary to the right knee disability, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


